Citation Nr: 0526794	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include coronary artery disease.

2.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and depression.

5.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes. 




REPRESENTATION

Appellant represented by:	ABS Legal Services, LLC


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran's claims file includes his service medical 
records and VA medical records dated from 1996 to 2004, with 
the latter records showing current diagnoses and treatment 
for atherosclerotic coronary artery disease, chronic 
emphysema with obstructive sleep apnea, hepatitis C, and 
bipolar disorder (rapid cycling type) and dysthymia with 
alcohol and cannabis abuse.  In October 2003, a VA examiner 
noted that the veteran had attempted several jobs but was 
unable to maintain them.  The examiner opined that the 
veteran was unable to hold a job.  In this regard, the 
veteran's work history indicates that he has worked in 
several jobs but had difficulty retaining employment.  The 
Board finds that an examination is necessary prior to 
adjudication of the issues on appeal.  The physician who 
conducts the examination should present an opinion addressing 
the impact of each of the veteran's disabilities upon his 
employability.  Additionally, the examination report should 
include a nexus opinion with regard to each of the veteran's 
disabilities for which he claims entitlement to service 
connection.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, the case is remanded for the following 
development:

1.  The veteran must be scheduled for a 
general medical examination to determine 
the severity of any current physical and 
psychiatric disabilities found and to 
assess whether his disabilities render 
him unemployable.  The veteran's claims 
folder must be reviewed in conjunction 
with the examination.  All tests deemed 
appropriate by the examiner must be 
performed, to include a pulmonary 
function test.  All pertinent 
symptomatology and findings must be 
reported in detail.  With regard to any 
cardiovascular disorder found, the 
examiner must identify the level of 
physical activity, expressed in metabolic 
equivalents resulting in dyspnea, 
fatigue, angina, dizziness or syncope; 
and the level of left ventricular 
dysfunction in terms of an ejection 
fraction.  The examiner must provide 
objective findings regarding the current 
level of impairment associated with each 
disability and express an opinion as to 
how each disability impacts, individually 
and in conjunction with his other 
disabilities, upon the veteran's ability 
to pursue substantially gainful 
employment in view of all pathology, 
without regard to age.  Additionally, 
after a review of the service medical 
records and post service medical records, 
the examiner must state whether any 
diagnosed cardiovascular disorder, 
respiratory disorder, hepatitis C, and 
psychiatric disorder is related to the 
veteran's active duty service.  A 
complete rationale for all opinions must 
be provided.  If the examiner is unable 
to present any opinion without resorting 
to speculation, it must be so noted.  The 
report prepared must be typed. 

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate 
the veteran's claims.  The RO should 
rate each of the veteran's disabilities 
under the applicable schedular criteria 
and determine whether a permanent and 
total rating is warranted under the 
"average person" or "individual 
unemployability due to lifetime 
disabilities" standards, and whether 
extra-schedular consideration is 
warranted.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

